Citation Nr: 0122203	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  97-23 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran suffers from peripheral neuropathy which is 
related to his period of military service.


CONCLUSION OF LAW

Peripheral neuropathy was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In light of the following decision, there is 
no prejudice to the veteran by the Board proceeding with 
appellate review at this time without action to comply with 
the additional notice/development provisions of this new 
legislation.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In a letter dated in April 1997, the veteran's private 
physician, J.M., M.D., stated as follows:

It is my opinion that the chronic 
peripheral neuropathy that this patient 
suffers from is resultant from his 
exposure to the herbicidal Dioxin, known 
as Agent Orange.  This exposure occurred 
while on active duty in Vietnam during 
1968 and 1969.  This condition 
contributes to his disability, and there 
is a high probability that this exposure 
and subsequent health problems from such 
exposure will negatively impact his 
normal life expectancy.

In a letter dated in March 2001, Dr. J.M. stated that he had 
treated the veteran since 1977 for conditions (including 
Chloracne) relating to exposure to Agent Orange.

The RO has never disputed that the veteran was exposed to 
Agent Orange while serving in Vietnam; the Board, after a 
review of the evidence, concurs in this assessment.  Further, 
both private and VA records show that the veteran currently 
suffers from peripheral neuropathy.

When a disease is first diagnosed after service, service 
connection may be established by evidence demonstrating that 
the disease was, in fact, incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  It is not necessary for 
the Board to apply the presumption provisions (38 C.F.R. §§ 
33.307, 3.309) in this case.  The evidence shows that the 
veteran was exposed to Agent Orange during service in 
Vietnam, and a physician (who has treated the veteran for 
nearly 15 years) has linked the veteran's peripheral 
neuropathy to that exposure.  There is no contrary medical 
opinion in the claims file.  In fact, the February 1997 VA 
examiner and another private physician (April 1997 letter 
from C.B.L, M.D.) have essentially stated sentiments similar 
to Dr. J.M.  As such, the Board concludes that service 
connection for peripheral neuropathy on a direct basis is 
warranted.


ORDER

Service connection for peripheral neuropathy is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

